Order, and order on reargument, denying motion to punish for contempt reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to defendant to purge herself from contempt by complying with the judgment heretofore rendered. Plaintiff was not obliged, under his contract, to execute a purchase-money mortgage in other than the statutory form; he must take title subject to installments of assessment becoming due after the closing date to be fixed in the order; his objection to the bond accompanying the eight thousand five hundred dollar mortgage has since been met. Lazansky, P. J., Young, Kapper, Seeger and Scudder, JJ., concur. Settle order on notice.